                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:10-CV-00472-KDB-DSC


 THOMAS L. MASON et. al.,                        )
                                                 )
                  Plaintiffs,                    )
                                                 )                   ORDER
 v.                                              )
                                                 )
 HEALTH MANAGEMENT                               )
 ASSOCIATES, LLC et. al.,                        )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on “Motion for Admission Pro Hac Vice and

Affidavit [for Russell B. Morgan]” (document # 132) filed May 14, 2020. For the reasons set forth

therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.

                                   Signed: May 15, 2020




      Case 3:10-cv-00472-KDB-DSC Document 133 Filed 05/15/20 Page 1 of 1
